DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
This action is Non-Final.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Invention I, Species A, and Subspecies a1 in the reply filed on 9/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant states the election corresponds to claims 1-3, 5. The examiner respectfully disagrees. The election corresponds to: Invention I (claims 1-7), then species A (claims 2-4), then subspecies a1 (claim 3), applicant did not elect subspecies a2 (claim 4), applicant did not elect Species B (claims 5-7), applicant did not elect Invention II (claims 8-10). Therefore, the election corresponds to claims 1-3; claims 4-10 are withdrawn from further consider.

Drawings
The drawings are objected to because Figure 4 does not comply with 37 CFR 1.84(p)(3) as text is placed on shaded surfaces.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
No claims are interpreted as invoking 35 U.S.C. 112(f) as the terms “acquiring unit for” and “arithmetic unit for” are evident from the disclosure as filed to be lexicographic terms for different processing functions of generic processor structures used for data manipulations of the intended claimed functional limitations.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claims should set forth abbreviations before usage, therefore ECG should be defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
calculating a systolic blood pressure and a diastolic blood pressure by comparing previously stored reference digital ECG voltage coordinate values and acquired digital ECG voltage coordinate values, respectively (mental process, mathematical concepts)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
an acquiring unit for acquiring a target digital ECG voltage coordinate value of the measurement subject
an arithmetic unit
These additional features are directed to data gathering/data input for generic processing structure, and the generic processing structure used as a tool to implement the exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified in step 2A. Such limitations related to the acquiring of data are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0228378).

an acquiring unit for acquiring a target digital ECG voltage coordinate value of the measurement subject (see entire document, especially Figures 1-4, [0017]); and 
an arithmetic unit for calculating a systolic blood pressure and a diastolic blood pressure by comparing previously stored reference digital ECG voltage coordinate values and acquired digital ECG voltage coordinate values, respectively (see entire document, especially Figure 4, 404, [0019] The computing module 104 computes blood pressure according to the feature extracted from the ECG signal. In at least one embodiment, the computing module 104 determines blood pressure according to the extracted feature and a relation table defining relationship between feature and blood pressure. In one embodiment, the feature of ECG signal recorded by an electrocardiogram recorder is associated with blood pressure recorded by a sphygmomanometer to form the relation table. The relation table is stored in the storage unit 14. In at least one embodiment, the computing module 104 processes the feature of the ECG signal according to linear regression algorithm and logistic regression algorithm, and determines blood pressure according to the processed feature of the ECG signal and the relation table); However, the embodiment of paragraph 19 does not describe which blood pressure is or are used in the relation table, but in other embodiments, diastolic or systolic blood pressure can be determined (see [0020]). The inclusion of measuring both systolic and diastolic pressures would have been an obvious expedient to one of skill in the art (OFFICIAL NOTICE), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods to yield predicable 
Regarding claim 2, Li teaches wherein the arithmetic unit calculates the diastolic blood pressure using the coordinate values for each of the feature points of the Q waveform and the R waveform among the digital ECG voltage coordinate values (see entire document, especially claims 14-16).

Conclusion
No prior art rejection is applied to claim 3 for the specific algorithm/mathematics claimed, but the claim is not allowable in view of the 101 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791